—Judgment, Supreme Court, Queens County (Joscelyn Smith, J.), entered on or about November 15, 1991, after a jury trial, awarding plaintiff $40,000 plus interest in an action to recover a real estate brokerage commission, unanimously affirmed, with costs.
Plaintiff broker established that he produced a prospective buyer ready, willing and able to purchase the property at the terms set by defendant seller, and that he is therefore entitled to his commission (O’Connor Realty Servs. v Higgins, 149 AD2d 492). The testimony of plaintiff and his employee was sufficient to show a meeting of the minds concerning the price and financing terms. Defendant did not controvert the buyer’s testimony that the latter had a multimillion dollar line of credit at the Bank of India. Defendant’s challenge to the court’s charge regarding the buyer’s financial ability is not preserved for appellate review due to the absence of appropriate objection. We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Sullivan, Carro, Rosenberger and Asch, JJ.